Citation Nr: 1726626	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  11-13 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for residuals of a left ring finger injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1985 to February 1988.  He had additional service in the U.S. Army Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.   

The Board notes that additional evidence, namely VA treatment records through May 2017 and military personnel records, was added to the record after the issuance of a January 2016 supplemental statement of the case.  The Veteran waived initial agency of original jurisdiction (AOJ) consideration of such evidence in a June 2017 correspondence from his representative.  See 38 C.F.R. §§ 20.800, 20.1304 (2016).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  


FINDINGS OF FACT

1.  In a final June 2005 rating decision, the RO denied the Veteran's claim of entitlement to service connection for residuals of a left ring finger injury.  

2.  Evidence added to the record since the final June 2005 rating decision is cumulative or redundant of the evidence of record at the time of the decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for residuals of a left ring finger injury. 






CONCLUSIONS OF LAW

1.  The June 2005 rating decision that denied the Veteran's claim of entitlement to service connection for residuals of a left ring finger injury is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016). 

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for residuals of a left ring finger injury.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist 

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  No notice or due process deficiencies have been alleged by the Veteran or his representative.

II.  Pertinent Law and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108.

Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).
 
New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010).  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion. King v. Brown, 5 Vet. App. 19, 21 (1993).




III. Analysis 

In an August 2002 rating decision, the RO denied the Veteran's original service connection claim for residuals of a left ring finger injury.  The Veteran was notified of the outcome and did not file a notice of disagreement within one year, nor was any additional evidence pertinent to the claim received within one year of that decision.   See 38 C.F.R. § 3.156(b) (2016); Bond v. Shinseki, 659 F.3d 1362  (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  As such, the August 2002 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1103.  

In June 2005, the RO denied the Veteran's petition to reopen the claim for service connection for residuals of a left ring finger injury.  The Veteran was notified of the outcome and did not appeal this rating decision, nor was any additional evidence pertinent to the claim received within one year of that decision.  Therefore, the June 2005 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1103.  

The Board has considered the applicability of 38 C.F.R. § 3.156(c).  In this regard, The Board is cognizant that additional personnel records were received in February 2016 after the issuance of the last final rating decision (i.e. the June 2005 rating decision).  However, these personnel records are irrelevant as they do not relate to any in-service event, disease, or injury or nexus linking the Veteran's claimed residuals of a left ring finger injury to his military service.  Therefore, 38 C.F.R. § 3.156(c) is inapplicable and new and material evidence is required to reopen the service connection claim for residuals of a left ring finger injury.  

The Veteran filed the instant petition to reopen the service connection claim for residuals of a left ring finger injury in January 2010.  He contends that the claimed left ring finger disability is due to an in-service injury.  

The evidence of record at the time of the last final decision (i.e. the June 2005 rating decision) included service treatment records, which document a February 1986 treatment for a "l[e]ft middle finger" injury incurred while playing basketball, the Veteran's statements, a January 2002 VA examination report reflecting a diagnosis of a residual fracture in the left ring finger, and VA treatment records.  In the June 2005 rating decision, the RO declined to reopen the service connection claim for residuals of a left ring finger noting the RO's previous conclusion that there was no evidence of in-service injury of the claimed condition during service and determining that no new and material evidence was submitted.        

The evidence pertaining to the Veteran's claimed residuals of a left ring finger injury received since the last final rating decision consists of VA treatment records dated through May 2017, an October 2012 Disability Benefits Questionnaire (DBQ) report, military personnel records, various lay statements from the Veteran.  While the VA treatment records reflect complaints of pain in the left ring finger, they do not contain any findings suggesting that such were related to an in-service event, disease, or injury.  The October 2012 DBQ report pertains to the Veteran's right hand only and does not address his left ring finger.  In various statements, the Veteran continued to assert that his claimed left ring finger disability is due to an injury sustained during service, which are duplicative of his contentions that were previously of record at the time of the June 2005 rating decision.  Further, as discussed above, the additional personnel records are irrelevant to the claimed residuals of a left ring finger injury.  In sum, the Veteran has not submitted evidence that relates to an unestablished fact necessary to prove the claim; essentially, whether the nexus elements of the service connection claim are met.  Accordingly, the Board finds that the evidence received since the June 2005 rating decision is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the service connection claim for residuals of a left ring finger injury.  As no new and material evidence has been received since the June 2005 rating decision, the Veteran's appeal must be denied. 






ORDER

New and material evidence has not been submitted to reopen the claim of service connection for residuals of a left ring finger injury, and the appeal is denied.



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


